Exhibit 10.17

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (the “First Amendment”), dated as of November 26,
2002 is made by and between Marlborough Campus Limited Partnership, a
Massachusetts limited partnership (“Landlord”), and 3Com Corporation, a Delaware
corporation (“Tenant”).

 

BACKGROUND

 

WHEREAS, Landlord and Tenant entered into a lease (the “Lease”) dated as of
November 26, 2002, pursuant to which Landlord leased to Tenant certain space
located in Marlborough, Massachusetts; and

 

WHEREAS, through a mutual mistake, the Lease omitted certain provisions to which
the parties had agreed and the parties wish to amend to the Lease to add said
provisions.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the mutual covenants and conditions of the
parties set forth in the Lease and this First Amendment, and for other good and
valuable consideration, the parties, intending to be legally bound, agree as
follows:

 

1.         Defined Terms. Capitalized terms used in this First amendment and not
otherwise defined herein shall have the meanings set forth in the Lease.

 

2.         Transition Period. Landlord and Tenant agree that Section 1.1.1 of
the Lease, is amended as follows: the words “sixty (60)” in the second line of
said Section are hereby deleted and replaced with “ninety (90)”, with respect to
the duration of the Transition Period.

 

3.         Additional Rent for Interim Premises. A new section 4.9 shall be
added to the Lease to read as follows:

 

“4.9 Additional Rent for Interim Premises. Notwithstanding anything to the
contrary contained herein, in addition to all other sums payable pursuant to
this Lease, commencing on the sixty-first day after the Commencement Date and
continuing until such time as Tenant has vacated the Interim Premises in
accordance with the provisions of Section 1.1.1., above, Tenant shall pay to
Landlord, as Additional Rent, the sum Landlord reasonably estimates for utility
usage for the Interim Premises”.

 

4.         Lease Ratified and Confirmed. Except as specifically modified hereby,
the Lease shall remain unmodified and in full force and effect. In the event of
any inconsistency between the terms and conditions of this First Amendment and
the terms and conditions of the Lease, the terms and conditions of this First
Amendment shall govern.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

“Landlord”

 

MARLBOROUGH CAMPUS LIMITED

PARTNERSHIP

 

 

By: Bergen of Marlborough, Inc., general partner

 

By:

/s/ signature illegible

 

Its:

Vice President

 

 

“Tenant”

 

3COM CORPORATION, a Delaware Corporation

 

Attest:

By:

/s/ Mark Michael  

 

By: /s/ LaLonda Hanson

Name:

Mark Michael

 

Name: LaLonda Hanson

Title:

Senior Vice President

 

Title:

Executive Legal Assistant

(Corporate Seal)

 

 

 